Missouri Court of Appeals
                          Southern District



JUNE 30, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD34055

     Re:   ROSHELL DAWN JOHNSON,
           Movant-Appellant,
           v.
           STATE OF MISSOURI,
           Respondent-Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33750

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           v.
           CORY WAYNE BARTON,
           Defendant-Appellant.